          Case 3:20-cv-00139-JM-JTK Document 13 Filed 07/20/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

TYRONE COLLINS,                                                                          PLAINTIFF
ADC #111854

v.                                      3:20CV00139-JM-JTK

GARY MUSSELWHITE, et al.                                                             DEFENDANTS

                                               ORDER

          Pursuant to the Court’s July 15, 2020 Order (Doc. No. 12), Plaintiff shall file an

Amended Complaint within thirty days of the date of this Order. This Amended Complaint

should set forth one claim (referring to one incident) against the named Defendants involved,

which he wishes to pursue in this case. (His other claims should be set forth in separate lawsuits.)

Plaintiff is cautioned that an Amended Complaint renders his original Complaint without legal

effect.1 Only claims properly set out in the Amended Complaint will be allowed to proceed.

Plaintiff=s Amended Complaint should: 1) name all the parties he believes deprived him of his

constitutional rights and whom he wishes to sue in this action; 2) provide specific facts

against each named Defendant in a simple, concise, and direct manner; 3) indicate whether

he is suing each Defendant in his/her individual or official capacity, or in both capacities;

and 4) state how he was harmed. Plaintiff must set forth specific facts concerning the

allegations he has set forth including, where applicable, dates, times and places.



      1
        AAn amended complaint >ordinarily supersedes the original and renders it of no legal
effect.=@ In Home Health, Inc. v. Prudential Ins. Co. Of America, 101 F.3d 600, 603 (8th Cir.
1996), (quoting International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1994) (other
citations omitted)).


                                                   1
        Case 3:20-cv-00139-JM-JTK Document 13 Filed 07/20/20 Page 2 of 2



       The Clerk shall mail Plaintiff the Court-provided 42 U.S.C. ' 1983 Complaint form. Upon

the filing of the Amended Complaint, the Clerk shall resubmit this action to the Court for review

pursuant to 28 U.S.C. ' 1915(e). Plaintiff's failure to comply with the Court's instructions may

result in the dismissal of this action for failure to prosecute. See Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 20th day of July, 2020.




                                                       ____________________________________
                                                       JEROME T. KEARNEY
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
